In the United States Court of Federal Claims
                                          BID PROTEST
                                           No. 19-165C
                                  Filed Under Seal: June 27, 2019
                              Reissued For Publication: July 10, 2019*

                                                  )
    PTC, INC.,                                    )
                                                  )
          Plaintiff,                              )
                                                  )       Post-Award Bid Protest; Judgment Upon
    v.                                            )       The Administrative Record; RCFC 52.1;
                                                  )       Injunctive Relief; RCFC 65; Standing;
    THE UNITED STATES,                            )       Subject-Matter Jurisdiction; Motion To
                                                  )       Dismiss; RCFC 12(b)(1).
          Defendant,                              )
                                                  )
    v.                                            )
                                                  )
    SIEMENS GOVERNMENT                            )
    TECHNOLOGIES, INC.,                           )
                                                  )
          Defendant-Intervenor.                   )
                                                  )

       Andrew E. Shipley, Counsel of Record, Philip E. Beshara, Of Counsel, Wilmer Cutler
Pickering Hale and Dorr LLP, Washington, DC, for plaintiff.

      Mollie L. Finnan, Trial Counsel, Patricia M. McCarthy, Assistant Director, Robert E.
Kirschman, Jr., Director, Joseph H. Hunt, Assistant Attorney General, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, DC; Heather M.
Mandelkehr, Of Counsel, United States Air Force, for defendant.

       Jeffery M. Chiow, Counsel of Record, Robert S. Metzger, Of Counsel, Dennis J.
Callahan, Of Counsel, Deborah N. Rodin, Of Counsel, Rogers Joseph O’Donnell, Washington,
DC, for defendant-intervenor.



*
  This Memorandum Opinion and Order was originally filed under seal on June 27, 2019 (docket entry
no. 60). The parties were given an opportunity to advise the Court of their views with respect to what
information, if any, should be redacted from the Memorandum Opinion and Order. The parties filed a
joint status report on July 9, 2019 (docket entry no. 62) proposing certain agreed-upon redactions and
stating their respective views on certain other redactions. And so, the Court is reissuing its Memorandum
Opinion and Order, dated June 27, 2019, with the adopted redactions indicated by three consecutive
asterisks within brackets ([***]).
                          MEMORANDUM OPINION AND ORDER
GRIGGSBY, Judge

I.     INTRODUCTION

       Plaintiff, PTC, Inc. (“PTC”), brought this post-award bid protest matter challenging the
decision of the United States Air Force (“Air Force”) to award a sole-source contract for
standardizing the Air Force’s existing inventory of product lifecycle management software
licenses, and continuing maintenance and related support, to Siemens Government Technologies,
Inc. (“Siemens”).

       The government and Siemens have moved to dismiss this matter for lack of subject-
matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal
Claims (“RCFC”). See generally Def. Mot.; Def.-Int. Mot. In addition, the parties have filed
cross-motions for judgment upon the administrative record, pursuant to RCFC 52.1. See
generally Pl. Mot.; Def. Mot.; Def.-Int. Mot.

       The government has also moved to strike the Declaration of [***] and a CIMdata report
attached to PTC’s motion for judgment upon the administrative record. See generally Def. Mot.
to Strike; Pl. Mot. PTC has also moved to strike the Declaration of Andrew P. McMullen
attached to the government’s cross-motion for judgment upon the administrative record. See
generally Pl. Mot. to Strike; Def. Mot.

       In addition, PTC has moved for a temporary restraining order and for a preliminary
injunction, pursuant to RCFC 65. See generally Pl. Mot. for TRO/PI. Lastly, PTC has filed an
unopposed motion to amend its motion for judgment upon the administrative record and reply
brief to correct certain citations. See generally Pl. Mot. to Am. Br.

       For the reasons discussed below, the Court: (1) GRANTS-IN-PART and DENIES-IN-
PART the government’s motion to strike; (2) DENIES PTC’s motion to strike; (3) GRANTS
the government’s motion to dismiss this matter for lack of subject-matter jurisdiction; (4)
DENIES as moot Siemens’ motion to dismiss this matter for lack of subject-matter jurisdiction
and the parties’ cross-motions for judgment upon the administrative record; (5) DENIES PTC’s
motions for a temporary restraining order and for a preliminary injunction; (6) GRANTS PTC’s




                                                                                                    2
unopposed motion to amend its motion for judgment upon the administrative record and reply
brief; and (7) DISMISSES the complaint.

II.    FACTUAL AND PROCEDURAL BACKGROUND1

       A.      Factual Background

               1.      The Product Lifecycle Management Program

       The Air Force’s Product Lifecycle Management (“PLM”) program is the agency’s
strategic business initiative to standardize its management of product data using modern PLM
software. AR § 1 at 328–32. PLM software enables both engineering and logistics communities
to manage the entire lifecycle of a product from its conception through design, manufacture,
service, and disposal. Id. PLM also enables users to weigh the cost, performance, and risk of
original products against alternatives. See Def. Mot. at 2; see also AR § 1 at 374–78. And so,
PLM has made the Air Force’s weapon system programs more effective and adaptive to real
world demands. AR § 1 at 328–29, 331–32.

       The Air Force’s commitment to PLM began nearly 20 years ago with the agency’s
acquisition of what was known then as Product Data Management (“PDM”) software. Id. at 294.
Tinker Air Force Base acquired Siemens’ PDM software products in 2000, in connection with its
Integrated Data Information Manager (“IDIM”) program. Id.; see also AR § 6 at 6573–87,
6593–96, 6607–10 (discussing Air Force’s PLM acquisition history). In 2003, Wright-Patterson
Air Force Base expanded the Air Force’s acquisition of PDM software through a competitive
contract issued to Intergraph Corporation for the Enhanced Technical Information Management
System (“ETIMS”). See AR § 1 at 294–95, 453–66, 785–801, 804–28. The ETIMS contract
included contract line item numbers (“CLINs”) for Siemens’ Teamcenter perpetual licenses. AR
§ 2 at 1041. Siemens’ predecessor, UGS Corporation, was a subcontractor on the IDIM contract.
AR § 6 at 6572.




1
  The facts recited in this Memorandum Opinion and Order are taken from PTC’s complaint (“Compl.”);
the administrative record (“AR”); PTC’s motion for judgment upon the administrative record (“Pl.
Mot.”); and the government’s motion to dismiss and cross-motion for judgment upon the administrative
record (“Def. Mot.”). Except where otherwise noted, the facts recited here are undisputed.



                                                                                                       3
       In November 2004, the Air Force adopted an initiative to standardize its PDM solution
across the agency. AR § 2 at 1060–62. Notably, the Air Force determined that the most
effective way to accomplish this initiative was to leverage the agency’s existing investment in
Teamcenter software within the ETIMS contract. Id. at 1060. And so, in 2006, the Air Force
awarded a competitive contract to Lockheed Martin Corporation, in which Teamcenter licenses
were designated the PDM solution for the agency’s Expeditionary Combat Support System
(“ECSS”) footprint. See AR § 1 at 501–08.

       Through CLINs for Teamcenter software, the Air Force acquired thousands of
Teamcenter perpetual software licenses. Id. at 494–97; see also, e.g., AR § 2 at 1085, 1098–
1100. The Air Force presently owns more than 59,375 Teamcenter perpetual software licenses,
purchased primarily through the ETIMS and ECSS contracts. AR § 1 at 579, 594. Thousands of
these licenses are active and in use today, while others are inactive. Id. at 295.

               2.      The Air Force’s Market Research

       In 2014, the Air Force explored the then-current state of commercially available PLM
capabilities. See id. at 391–417. A July 2014 Air Force market research report compiled and
analyzed market research from diverse sources and included responses to a public request for
information and targeted market surveys from PTC and Siemens. Id. at 408–12; see also AR § 2
at 1437–46, 1457–66. As a result of the market research, the Air Force determined that both
PTC and Siemens appeared to be technically qualified providers of commercial-off-the-shelf
PLM solutions. AR § 1 at 412–13. And so, in 2015, the Air Force used this market research to
develop a rough order of magnitude, estimating that it would cost more than $324 million to
implement a standardized PLM solution through the purchase of an all new suite of perpetual
software licenses. Id. at 337.

       In October 2015, the Air Force’s PLM Capability Initiative team (“PLM Team”)
summarized its research and recommendations, which focused on reusing software licenses
already owned by the Department of Defense at a lower projected cost than purchasing a new
suite of perpetual licenses. See id. at 517–54, updating, inter alia, id. at 829–58. The PLM
Team concluded that there were two potential courses of action: (1) the Air Force could attempt
to reuse its Air Force Materiel Command (“AFMC”) PLM System, consisting of Siemens’
Teamcenter licenses owned by the Air Force, or (2) the Air Force could attempt to reuse PTC


                                                                                                  4
Windchill licenses, which the Department of the Army (“Army”) owned. Id. at 529. The Air
Force ultimately recommended reusing the existing Siemens’ Teamcenter licenses, based upon
consideration of cost, schedule, and a risk assessment. Id. at 537.

       To support this recommendation, the Air Force’s contracting officer explained in a
statement that the Air Force was aware of owning at least 21,000 Teamcenter perpetual software
licenses from competitive procurements, of which more than 6,000 were still in use. AR § 1 at
296–97; accord AR § 3 at 3524–28. The Air Force determined that there was not enough
funding to purchase new licenses to implement standardization utilizing the software agency-
wide. AR § 1 at 296–97. The agency also determined that using its own inventory would require
minimal data migration and training and there would be no anticipated additional hardware or
infrastructure costs. Id. And so, the PLM Team recommended that the Air Force test the
technical capability of reuse of its existing Teamcenter software before committing to engage
this software enterprise-wide. Id. at 297, 537.

                3.      The Build Zero Initiative

       In November 2015, the Air Force approved testing of its existing AFMC PLM System
which contained Siemens’ Teamcenter perpetual software licenses for possible reuse as a “Build
Zero” prototype. Id. at 515–16.

       In December 2017 and January 2018, Siemens informed the Air Force that, in addition to
the 21,000 perpetual licenses of which the agency was then aware, the Air Force also owned
more than 30,000 inactive licenses. Id. at 469, 488. Siemens valued this inventory at more than
$90 million and provided a rough estimate of $22 million to reactivate, upgrade, and standardize
all existing licenses and provide continuing maintenance. Id. at 488. Based upon this
information, the Air Force determined that the agency might have a viable option for meeting its
PLM needs through a reuse strategy.2 Id. at 299–300. And so, the PLM Team determined a




2
  The PLM Team’s research also uncovered more than 50 Air Force program offices that had expressed
interest in, or a need for, PLM software over the next decade. AR § 1 at 575–78. The Air Force also
confirmed that its existing inventory of Siemens’ Teamcenter software was acquired competitively. Id. at
781–84; see also, e.g., AR § 6 at 6573–87, 6593–96, 6607–10 (discussing Air Force’s PLM acquisition
history).



                                                                                                       5
“reuse strategy would be ideal,” because the agency “had a number of excess, or unused, licenses
from various Air Force programs.” Id. at 300.

        Thereafter, the Air Force engaged in additional market research and estimated the cost of
reactivation and upgrade of its existing inventory of Siemens’ Teamcenter perpetual software
licenses, plus continuing maintenance and related support, to be $24.587 million. See id. at 300–
03, 595, 599–611. The Air Force relied upon General Services Administration (“GSA”) prices to
estimate: (1) the cost of purchasing a new suite of Siemens’ Teamcenter software to be $144.119
million; (2) the cost of purchasing PTC Windchill software to be $104.712 million; and (3) the
cost of purchasing software from another vendor to be $188.001 million. Id. at 300–02, 587–
588, 595.3 Based upon this analysis, the Air Force concluded that the cost of purchasing a new
license suite, maintenance, and original equipment manufacturer support would exceed $100
million. Id. at 302, 595. While the Air Force acknowledged that a competitive acquisition would
likely draw discounts, the agency reasoned that competition was “unlikely” to overcome the
estimated cost gap of more than $80 million between the estimate to reactivate ($24.587 million)
and the lowest-priced competitor ($104.712 million). Id. at 595; see also id. at 302. And so, the
Air Force decided to pursue a sole-source award to Siemens to purchase Teamcenter software.
Id. at 591-98.

                 4.     The Air Force’s Sole-Source Justification And Approval

        In April 2018, the Air Force issued a “class” Justification and Approval (“J&A”) for a
sole-source award to Siemens to activate and maintain the agency’s inventory of Teamcenter
perpetual software licenses (the “PLM Contract”). See id. at 591–98. The J&A provides that the
contract will have a five-year base ordering period; six-year period of performance; and options
to extend both periods for another five years. Id. at 593. The estimated contract ceiling for the
contract is $24.587 million. Id. at 597.




3
  The PLM Team subsequently determined that the GSA schedules reflected that Siemens did not offer
subscription-based pricing, while PTC did offer this service. See AR § 14 at 11,234–35. And so, the Air
Force estimated that it would cost $72.471 million for a PTC Windchill suite comprised of mixed
perpetual and subscription-based licensing. AR § 1 at 589. The Air Force also determined that this
amount was less than the $104.712 million estimated for a new suite of perpetual Windchill licenses, but
still significantly more than $24.586 million ceiling on the Siemens award. Id. at 587, 589, 593.


                                                                                                           6
       The J&A provides that “[t]he ID/IQ is predominately a contract for highly-specialized
services.” Id. at 593. The J&A also makes clear that the Air Force will “utilize” its existing
inventory of “Air Force owned Teamcenter licenses,” which were defined as 59,375 licenses of
various earlier versions of Siemens’ Teamcenter software. Id. In this regard, the J&A further
provides that “on an as-needed basis,” Siemens will reactivate licenses, upgrade the inactive
software licenses, and standardize them and Siemens will provide “ongoing,” “annual license
maintenance.” Id. In addition, the J&A provides that the Air Force “anticipates trading some of
the existing licenses for specific Teamcenter modules to better meet the needs of Air Force
users.” Id. And so, the J&A concludes that the cost associated with this contract would be
$24.587 million. Id.

       As justification for the sole-source award, the J&A invokes 10 U.S.C. § 2304(c)(1), as
implemented by FAR 6.302-1(a)(2)(iii)(A) and required by FAR 6.303-2(b)(4). Id. at 594. In
this regard, the J&A explains that Siemens, as the original equipment manufacturer, is the only
source that can reactivate, upgrade and trade the agency’s existing inventory of Teamcenter
perpetual software licenses, and by their nature such actions are “highly specialized services.”
Id. In addition, the J&A explains that the sole-source award meets “follow-on procurement”
criteria, because the Air Force initially acquired the Siemens’ Teamcenter perpetual software
licenses via a full and open competition for the ETIMS contract. Id.

       With regards to cost, the J&A states that reactivation of the existing inventory, valued at
roughly $90 million, will be at a “lower cost” than purchasing a new suite of “another product.”
Id. Notably, the Air Force estimated the cost of a new suite of PTC Windchill—the lowest-
priced provider of an alternative PLM product—to be $104.712 million. Id. at 594-95. And so,
the J&A concludes that the resulting cost of new software licenses acquired through competition
will be substantially higher than the estimated cost of reactivating existing licenses. Id. at 595.
Given this, the Air Force concluded that “Siemens is the only firm capable of providing the
supplies and services described . . . without the U.S. Air Force experiencing substantial
duplication of cost that could not be expected to be recovered through competition.” Id. at 596.

       Following acquisition plan approval, the Air Force sent a Request for Proposal (“RFP”)
for the PLM Contract to Siemens. See id. at 612-64; see also AR § 8 at 10658–10726. The RFP
provides that the goal of this contract is standardization through reactivation, renewal, trading,



                                                                                                      7
and upgrade of the existing inventory of perpetual licenses, as needed, as well as continuing
maintenance, OEM technical services support and training, and related travel. See AR § 1 at
617–625.

       In August 2018, Siemens submitted a proposal. Id. at 305; see also AR § 9 at 10843–99.
During the course of the negotiations with Siemens, the Air Force and Siemens reached an
agreement in which the percentage discount for reactivation would be between [***] and [***]
percent off the catalog price, and the Air Force would also receive a [***] percent discount off of
maintenance costs for the currently active licenses. AR § 12 at 11,151-52. And so, in-person
negotiations with Siemens ended with a handshake agreement on September 12, 2018. Id.

               5.      The Notice Of Intent To Award And PTC’s Protest

       On September 13, 2018, the Air Force published a Notice of Intent (“NOI”) to award a
sole-source contract to Siemens. See AR § 1 at 665-74. The NOI identified Siemens as the only
responsible source “due to the information being proprietary.” Id. at 665. The NOI also states
that the anticipated contract will be a follow-on contract involving highly specialized services
and a reasonable price. See id. at 669-74. In addition, the NOI invites all interested sources to
respond in writing within seven days “with clear and convincing evidence to support their ability
to provide timely and effective services.” Id. at 665.

       On September 20, 2018, PTC submitted a response to the NOI. See id. at 929-67. In its
response, PTC identifies its PTC Windchill software “under a subscription-based license model”
and states that this software would “allow the [Air Force] to capture the highest degree of
competitive advantage while achieving the lowest total cost.” Id. at 933. PTC’s response to the
NOI does not address price or discounts. See id. at 929-67.

       On September 24, 2018, PTC filed a pre-award protest of the sole-source award to
Siemens with the Government Accountability Office (“GAO”). See id. at 4-255. The GAO
denied this protest on December 20, 2018. Id. at 982-95. PTC commenced this action on
January 30, 2019. See generally Compl.




                                                                                                    8
       B.      Procedural Background

       PTC commenced this post-award bid protest action on January 30, 2019. See generally
Compl. On January 30, 2019, PTC filed motions for a temporary restraining order and for a
preliminary injunction. See generally Pl. Mot. for TRO/Prelim. Inj.; Pl. Mem.

       On February 25, 2019, the government filed the administrative record. See generally AR.
On March 19, 2019, PTC filed a motion for judgment upon the administrative record. See
generally Initial Pl. Mot. On April 9, 2019, the government filed a motion to dismiss and cross-
motion for judgment upon the administrative record and opposition to PTC’s motion for
judgment upon the administrative record. See generally Def. Mot.

       On April 9, 2019, the government filed a motion to strike the Declaration of [***] and a
CIMdata report, which PTC filed in support of its motion for judgment upon the administrative
record. See Def. Mot. to Strike. On April 9, 2019, Siemens filed a cross-motion for judgment
upon the administrative record, response to PTC’s motion for judgment upon the administrative
record, and motion to dismiss. See generally Def.-Int. Mot.

       On April 23, 2019, PTC filed a response and opposition to the government’s and
Siemens’ respective cross-motions for judgment upon the administrative record and motions to
dismiss, and a reply in support of its motion for judgment upon the administrative record. See
generally Initial Pl. Resp. On April 23, 2019, PTC also filed a response and opposition to the
government’s motion to strike and a motion to strike the Declaration of Andrew P. McMullen.
See generally Pl. Mot. to Strike.

       On April 26, 2019, the government filed a reply in support of its motion to strike and
opposition to PTC’s motion to strike. See Def. Reply. On May 3, 2019, PTC filed a reply in
support of its motion to strike. See generally Pl. Reply.

       On May 7, 2019, the government filed a reply to PTC’s response to its motion to dismiss
and cross-motion for judgment upon the administrative record. See generally Def. Reply. On
May 7, 2019, Siemens filed a reply in support of its cross-motion for judgment upon the
administrative record and motion to dismiss. See generally Def.-Int. Reply.

       On June 17, 2019, PTC filed an unopposed motion to amend its motion for judgment
upon the administrative record and reply brief. See generally Pl. Mot. to Am. Br. On June 20,



                                                                                                   9
2019, PTC filed a corrected motion for judgment upon the administrative record and a corrected
reply brief. See generally Pl. Mot.; Pl. Resp.

          On June 19, 2019, the Court held oral argument on the parties’ motions. See generally
Oral Arg. Tr.

          These matters having been fully briefed, the Court resolves the pending motions.

III.      LEGAL STANDARDS

          A.     Bid Protest Jurisdiction And Standing

          The Tucker Act grants the United States Court of Federal Claims jurisdiction over bid
protests brought by “an interested party objecting to a solicitation by a Federal agency for bids or
proposals for a proposed contract or to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.” 28 U.S.C. § 1491(b)(1). This Court reviews agency actions in bid protest cases
under the Administrative Procedure Act’s (“APA”) “arbitrary and capricious” standard. See 28
U.S.C. § 1491(b)(4) (adopting the standard of review set forth in the APA). Under this standard,
an “‘award may be set aside if either (1) the procurement official’s decision lacked a rational
basis; or (2) the procurement procedure involved a violation of regulation or procedure.’”
Banknote Corp. of Am. v. United States, 365 F.3d 1345, 1351 (Fed. Cir. 2004) (quoting Impresa
Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1331–32 (Fed. Cir.
2001)).

          In this regard, the United States Court of Appeals for the Federal Circuit has explained
that, “[w]hen a challenge is brought on the first ground, the test is ‘whether the contracting
agency provided a coherent and reasonable explanation of its exercise of discretion, and the
disappointed bidder bears a “heavy burden” of showing that the award decision had no rational
basis.’” Id. (quoting Impresa, 238 F.3d at 1332–33). “‘When a challenge is brought on the
second ground, the disappointed bidder must show a clear and prejudicial violation of applicable
statutes or regulations.’” Id. (quoting Impresa, 238 F.3d at 1333). In addition, when reviewing
an agency’s procurement decision, the Court should recognize that the agency’s decision is
entitled to a “presumption of regularity.” Citizens to Preserve Overton Park, Inc. v. Volpe, 401
U.S. 402, 415 (1971), abrogated by Califano v. Sanders, 430 U.S. 99 (1977). “The [C]ourt



                                                                                                     10
should not substitute its judgment for that of a procuring agency . . . .” Cincom Sys., Inc. v.
United States, 37 Fed. Cl. 663, 672 (1997) (citation omitted). And so, “[t]he protestor must
show, by a preponderance of the evidence, that the agency’s actions were either without a
reasonable basis or in violation of applicable procurement law.” Info. Tech. & Applications
Corp. v. United States, 51 Fed. Cl. 340, 346 (2001), aff’d, 316 F.3d 1312 (Fed. Cir. 2003)
(citation omitted).

        The Court’s standard of review “is highly deferential.” Advanced Data Concepts, Inc. v.
United States, 216 F.3d 1054, 1058 (Fed. Cir. 2000). As long as there is “‘a reasonable basis for
the agency’s action, the court should stay its hand even though it might, as an original
proposition, have reached a different conclusion.’” Honeywell, Inc. v. United States, 870 F.2d
644, 648 (Fed. Cir. 1989) (quoting M. Steinthal & Co. v. Seamans, 455 F.2d 1289, 1301 (D.C.
Cir. 1971)). But, if “the agency ‘entirely fail[s] to consider an important aspect of the problem
[or] offer[s] an explanation for its decision that runs counter to the evidence before the agency,’”
then the resulting action lacks a rational basis and, therefore, is defined as “arbitrary and
capricious.” Ala. Aircraft Indus., Inc.-Birmingham v. United States, 586 F.3d 1372, 1375 (Fed.
Cir. 2009) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins., 463 U.S. 29, 43
(1983)).

        Standing is a threshold issue which implicates the Court’s subject-matter jurisdiction.
See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). And so, if a plaintiff cannot
establish standing, the Court is without jurisdiction to render a decision on the merits of a claim.
See Myers Investigative & Sec. Servs. v. United States, 275 F.3d 1366, 1369–70 (Fed. Cir. 2002).

        When evaluating who qualifies as an interested party with standing to bring a bid protest
claim, the Court looks to the definition of “interested party” provided in the Competition in
Contracting Act (“CICA”). Myers, 275 F.3d at 1370 (quoting Am. Fed’n of Gov’t Emps. v.
United States, 258 F.3d 1294, 1302 (Fed. Cir. 2001)); see 31 U.S.C. § 3551(2). To have standing
a plaintiff must show that: “‘it [(1)] is . . . an actual or prospective bidder and [(2)] . . . has a
direct economic interest’ in the procurement or proposed procurement.” Diaz v. United States,
853 F.3d 1355, 1358 (Fed. Cir. 2017) (alterations in original) (quoting Digitalis Educ. Sols., Inc.
v. United States, 664 F.3d 1380, 1384 (Fed. Cir. 2012)); see also 31 U.S.C. § 3551(2).




                                                                                                        11
        In determining the second prong of standing—whether a plaintiff has a “direct economic
interest” in the procurement—the Court generally applies the “substantial chance test” and
inquires as to whether the plaintiff would have had a substantial chance of being awarded the
contract, but for the alleged error in the procurement.4 Orion Tech., Inc. v. United States, 704
F.3d 1344, 1348 (Fed. Cir. 2013). The Federal Circuit has made clear that the “substantial
chance” test applies in bid protests involving challenges to sole-source awards. Myers, 275 F.3d
at 1370; see also Digitalis, 664 F.3d at 1385 (“We see no reason to limit [the substantial chance
test] to competitive procurements.”); Emery Worldwide Airlines, Inc. v. United States, 264 F.3d
1071, 1086 (Fed. Cir. 2001) (“When a party contends that the procurement procedure in a sole-
source case involved a violation of a statute, regulation, or procedure, it must establish prejudice
by showing that it would have had a substantial chance of receiving the award.”). In such cases,
the Court inquires as to whether the plaintiff could have competed for the contract at issue if the
procurement process was competitive. See Myers, 275 F.3d at 1370. And so, while a plaintiff
need not show that it would have received the award in a competition, a plaintiff must show that
it would have been a qualified bidder to establish standing. Id. at 1370–71.

        B.      RCFC 12(b)(1)

        When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC 12(b)(1), this Court must assume that all factual
allegations in the complaint are true and must draw all reasonable inferences in the non-movant’s
favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); RCFC 12(b)(1). But, a plaintiff bears the
burden of establishing subject-matter jurisdiction, and it must do so by a preponderance of the
evidence. See Reynolds v. Army & Air Force Exch. Servs., 846 F.2d 746, 748 (Fed. Cir. 1988).
Should the Court determine that “it lacks jurisdiction over the subject matter, it must dismiss the
claim.” Matthews v. United States, 72 Fed. Cl. 274, 278 (2006); see RCFC 12(h)(3).




4
  The Federal Circuit has held that in certain pre-award bid protest matters involving a challenge to the
terms of a solicitation, the Court may apply a different test to determine direct economic interest, namely,
whether a plaintiff has a “non-trivial competitive injury which can be addressed by judicial relief.” Weeks
Marine, Inc. v. United States, 575 F.3d 1352, 1362 (Fed. Cir. 2009).




                                                                                                         12
       C.      RCFC 52.1 And Supplementing The Administrative Record

       Lastly, RCFC 52.1 generally limits the Court’s review of an agency’s procurement
decision to the administrative record. Cf. Axiom Res. Mgmt., Inc. v. United States, 564 F.3d
1374, 1379 (Fed. Cir. 2009) (“‘[T]he focal point for judicial review should be the administrative
record already in existence . . . . ’” (quoting Camp v. Pitts, 411 U.S. 138, 142 (1973))). Unlike a
summary judgment motion brought under RCFC 56, the existence of genuine issues of material
fact does not preclude judgment upon the administrative record under RCFC 52.1. See RCFC
52.1; Tech. Sys., Inc. v. United States, 98 Fed. Cl. 228, 242–43 (2011). Rather, the Court’s
inquiry is whether, “given all the disputed and undisputed facts, a party has met its burden of
proof based on the evidence in the record.” A&D Fire Protection, Inc. v. United States, 72 Fed.
Cl. 126, 131 (2006) (citing Bannum, Inc. v. United States, 404 F.3d 1346, 1356 (Fed. Cir. 2005)).

       The Federal Circuit has also held in Axiom, that the “parties’ ability to supplement the
administrative record is limited” and that the administrative record should only be supplemented
“if the existing record is insufficient to permit meaningful review consistent with the APA.” 564
F.3d at 1379-81; see also Caddell Constr. Co. v. United States, 111 Fed. Cl. 49, 93 (2013). This
Court has interpreted the Federal Circuit’s directive in Axiom to mean that supplementation of
the administrative record is permitted to correct mistakes and fill gaps, but is not permitted when
the documents proffered are unnecessary for an effective review of the government’s
procurement decision. L-3 Commc’ns EOTech, Inc v. United States, 87 Fed. Cl. 656, 672 (2009).
And so, this Court has precluded supplementation of the administrative record with declarations
that contain “post-hoc contentions of fact and argument.” Id.

       This Court has also held that the proper standard of review for a motion to strike a
document from the administrative record is the mirror image of the one that applies to motions to
supplement the administrative record. Raytheon Co. v. United States, 121 Fed. Cl. 135, 156
(2015); see also Axiom Res. Mgmt, 564 F.3d at 1380–81. Given this, the Court will strike a
document from an administrative record if its inclusion would preclude effective, meaningful
judicial review. Raytheon Co., 121 Fed. Cl. at 156. (“Given the importance of having a properly
constituted administrative record to permit meaningful judicial review, common sense demands
that the court use the same standard for motions to supplement the administrative record and
motions to remove documents from the administrative record.”).



                                                                                                  13
       D.      Injunctive Relief

       Under its bid protest jurisdiction, the Court “may award any relief that [it] considers
proper, including declaratory and injunctive relief.” 28 U.S.C. § 1491(b)(2); see also Centech
Grp., Inc. v. United States, 554 F.3d 1029, 1037 (Fed. Cir. 2009). In deciding whether to issue a
permanent injunction, the Court “considers: (1) whether . . . the plaintiff has succeeded on the
merits of the case; (2) whether the plaintiff will suffer irreparable harm if the court withholds
injunctive relief; (3) whether the balance of hardships to the respective parties favors the grant of
injunctive relief; and (4) whether it is in the public interest to grant injunctive relief.” PGBA,
LLC v. United States, 389 F.3d 1219, 1228-29 (Fed. Cir. 2004) (citing Amoco Prod. Co. v. Vill.
of Gambell, Alaska, 480 U.S. 531, 546 n.12 (1987) (“The standard for a preliminary injunction is
essentially the same as for a permanent injunction with the exception that the plaintiff must show
a likelihood of success on the merits rather than actual success.”); see also Centech Grp., Inc.,
554 F.3d at 1037. In this regard the Federal Circuit has held that:

       No one factor, taken individually, is necessarily dispositive. If a preliminary
       injunction is granted by the trial court, the weakness of the showing regarding one
       factor may be overborne by the strength of the others. If the injunction is denied,
       the absence of an adequate showing with regard to any one factor may be sufficient,
       given the weight or lack of it assigned the other factors, to justify the denial.

FMC Corp. v. United States, 3 F.3d 424, 427 (Fed. Cir. 1993) (citations omitted).

       A plaintiff who cannot demonstrate actual success upon the merits cannot prevail upon a
motion for injunctive relief. Cf. Nat’l Steel Car, Ltd. v. Canadian Pacific Ry., Ltd., 357 F.3d
1319, 1325 (Fed. Cir. 2004) (finding that a plaintiff who cannot demonstrate likely success upon
the merits cannot prevail upon its motion for preliminary injunctive relief). This Court has also
found success upon the merits to be “the most important factor for a court to consider when
deciding whether to issue injunctive relief.” Dellew Corp. v. United States, 108 Fed. Cl. 357,
369 (2012) (citing Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308, 1312 (Fed. Cir.
2007)). But, while success upon the merits is necessary, it is not sufficient alone for a plaintiff to
establish that it is entitled to injunctive relief. See Contracting, Consulting, Eng’g LLC v. United
States, 104 Fed. Cl. 334, 353 (2012) ((“Although plaintiff’s entitlement to injunctive relief
depends on its succeeding on the merits, it is not determinative because the three equitable
factors must be considered, as well.”) (citations omitted)).



                                                                                                     14
IV.    LEGAL ANALYSIS

       The government has moved to dismiss this matter for lack of subject-matter jurisdiction,
pursuant to RCFC 12(b)(1), upon the ground that PTC lacks standing to bring this case. See
generally Def. Mot. at 19-24. Siemens has also moved to dismiss this matter for lack of subject-
matter jurisdiction upon the ground that PTC lacks standing. See generally Def.-Int. Mot. at 20-
23.

       In its response and opposition to these motions, PTC counters that it has standing to
pursue this bid protest dispute because it would be a qualified bidder if the PLM Contract were
subject to an open competition. Pl. Resp. at 5-11. And so, PTC requests that the Court deny the
motions to dismiss filed by the government and Siemens. Id. at 30.

       The parties have also filed cross-motions for judgment upon the administrative record on
the issue of whether the Air Force’s sole-source award of the PLM Contract is arbitrary,
capricious, or contrary to law. See generally Pl. Mot.; Def. Mot. at 25-42; Def.-Int. Mot. at 24-
46; RCFC 52.1. In its motion for judgment upon the administrative record, PTC argues that the
Air Force’s sole-source award decision is unreasonable and contrary to law because: (1) the
award to Siemens is not a follow-on contract for the continued provision of highly specialized
services from the original source of those services; (2) the Air Force arbitrarily and capriciously
assumed that competition would not lead to meaningful cost savings; (3) the Air Force failed to
conduct meaningful market research; (4) the Air Force failed to engage in reasonable advanced
planning and abandoned competition for the sake of administrative convenience; and (5) the Air
Force breached its duty to promote full and open competition, conduct business with integrity,
fairness and openness, and treat all contractors and prospective contractors fairly and impartially.
Pl. Mot. at 20-40. And so, PTC requests that the Court set aside the Air Force’s sole-source
award decision and direct the Air Force to open the PLM Contract to full and open competition.
See id. at 40; Compl. at Prayer for Relief.

       The government and Siemens counter in their respective cross-motions for judgment
upon the administrative record that the Air Force’s decision to award the PLM Contract to
Siemens was reasonable and in accordance with law because: (1) the Air Force properly
justified its sole-source award as a follow-on contract for the continued provision of highly
specialized services from the original source of those services; (2) alternate grounds exist for


                                                                                                   15
invoking the “one responsible source” exception to CICA; (3) the Air Force’s cost analysis of
alternate PLM solutions was rational; (4) the Air Force engaged in adequate and fair market
research; (5) the Air Force did not abandon competition for convenience; and (6) the Air Force
did not breach its duties to promote full and open competition, conduct business with integrity,
fairness, and openness, and treat all contractors fairly and impartially. See Def. Mot. at 25-42;
Def.-Int. Mot. at 24-46. And so, the government and Siemens request that the Court sustain the
Air Force’s sole-source award decision. See Def. Mot. at 47; Def.-Int. Mot. at 48.

       PTC has also filed motions for a temporary restraining order and for a preliminary
injunction seeking to enjoin the Air Force from proceeding with the performance of the PLM
Contract. See generally Pl . Mot. for TRO/Prelim. Inj. In addition, PTC and the government
have filed motions to strike certain documents from the administrative record. See generally
Def. Mot. to Strike; Pl. Mot. to Strike. Lastly, PTC has filed an unopposed motion to amend its
motion for judgment upon the administrative record and reply brief to correct certain citations.
See generally Pl. Mot. to Am. Br.

       For the reasons set forth below, the parties have appropriately submitted the [***] and
McMullen Declarations as part of the Court record for this bid protest dispute. But, PTC
improperly seeks to supplement the administrative record with the CIMdata report. PTC has also
not shown that it has standing to pursue its protest of the Air Force’s decision to award the PLM
Contract to Siemens. And so, the Court: (1) GRANTS-IN-PART and DENIES-IN-PART the
government’s motion to strike; (2) DENIES PTC’s motion to strike; (3) GRANTS the
government’s motion to dismiss this matter for lack of subject-matter jurisdiction; (4) DENIES
as moot Siemens’ motion to dismiss this matter for lack of subject-matter jurisdiction and the
parties’ cross-motions for judgment upon the administrative record; (5) DENIES PTC’s motions
for a temporary restraining order and for a preliminary injunction; (6) GRANTS PTC’s
unopposed motion to amend its motion for judgment upon the administrative record and reply
brief; and (7) DISMISSES the complaint.

       A.      The Motions To Strike

       As an initial matter, the Court grants-in-part and denies-in-part the government’s motion
to strike the CIMdata report and [***] Declaration filed in connection with PTC’s motion for
judgment upon the administrative record. In its motion to strike, the government requests that


                                                                                                    16
the Court strike these documents, as well as all references to these documents in PTC’s motion
for judgment upon the administrative record, because the documents were not before the Air
Force when the agency made the decision to award the PLM Contract to Siemens. Def. Mot. to
Strike at 1-2.

        It is well-established that the focal point of the Court’s review in this case is the
administrative record already in existence, not some new record made initially in the reviewing
court. Pitts, 411 U.S. at 142. Given this, the administrative record should only be supplemented
in this case to correct mistakes and fill gaps “if the existing record is insufficient to permit
meaningful review consistent with the APA.” Axiom Res. Mgmt, 564 F.3d at 1379-81.

        This Court has also held that the proper standard of review for a motion to strike a
document from the administrative record is the mirror image of the one that applies to motions to
supplement the administrative record. Raytheon Co., 121 Fed. Cl. at 156 (2015); see also Axiom
Res. Mgmt., 564 F.3d at 1380-81. And so, the Court will strike a document from the
administrative record if its inclusion would preclude effective, meaningful judicial review.
Raytheon Co., 121 Fed. Cl. at 156 (“Given the importance of having a properly constituted
administrative record to permit meaningful judicial review, common sense demands that the
court use the same standard for motions to supplement the administrative record and motions to
remove documents from the administrative record.”).

        In this case, a review of the CIMdata report and PTC’s motion for judgment upon the
administrative record shows that PTC relies upon the CIMdata report to attack the merits of the
Air Force’s sole-source award decision. Pl. Mot. at 13 n.5, 19, Ex. 2; see Def. Mot. to Strike at
1-2. For example, PTC relies upon the CIMdata report to show that “[m]any [PLM] solution
providers are trying to move to subscription pricing and licensing” and to show that the PLM
market “has changed dramatically” since 2014 and 2015. Pl. Mot. at 13 n.5, 19; Oral Arg. Tr. at
33:25-34:7. Given this, the CIMdata report does not fill any gaps in the existing administrative
record, but, rather, is used by PTC to attack the merits of the Air Force’s decision to award the
PLM Contract to Siemens. Axiom Res. Mgmt., Inc., 564 F.3d at 1379-81. And so, the Court
GRANTS the government’s motion to strike this report from the administrative record.

        A careful review of the [***] Declaration shows, however, that PTC has appropriately
submitted this declaration to establish that it is a qualified bidder with standing to bring this bid


                                                                                                    17
protest. Pl. Mot. to Strike at 2. This Court has held that a plaintiff may show that it is a qualified
bidder based upon “material before the agency at the time of the sole-source award and materials
provided by [the protestor] during the course of [the] bid protest.” Innovation Dev. Enters. of
Am., Inc. v. United States, 108 Fed. Cl. 711, 724 (2013) (emphasis original). The [***]
Declaration, and the portions of PTC’s motion for judgment upon the administrative record
which rely upon it, address whether PTC is a qualified bidder and, specifically, PTC’s ability to
offer subscription PLM software licenses and provide a price discount. [***] Decl. at ¶¶ 6, 8,
12; see Pl. Mot. at 5, 13, 14 n.6, 16 n.8, 19 n.9, 30 (citing the [***] Declaration). Given this, the
[***] Declaration—and the related portions of PTC’s motion for judgment upon the
administrative record—appropriately address whether PTC has standing to pursue this bid
protest matter. See [***] Decl. at ¶¶ 6, 8, 12; Pl. Mot. at 5, 13, 14 n.6, 16 n.8, 19 n.9, 30. And
so, the Court DENIES the government’s motion to strike this information.

       The Court must also deny PTC’s motion to strike the Declaration of Andrew P.
McMullen filed in support of the government’s cross-motion for judgment upon the
administrative record. Def. Mot. at 47. This Court may consider information that is not
contained in the administrative record as part of the Court record in a bid protest matter if the
information pertains to the factors to be weighed by the Court in deciding whether to grant
injunctive relief. See AshBritt, Inc. v. United States, 87 Fed. Cl. 344, 366-67 (2009). In this
case, a careful review of the McMullen Declaration shows that the government has offered this
declaration to show that the injunctive factors relating to the balance of harms and the public
interest weigh in favor of the government. McMullen Decl. at ¶¶ 3, 8-9; see also Def. Mot. at 47
(referencing the McMullen Declaration). Because the government has appropriately submitted
the McMullen Declaration in response to PTC’s request for injunctive relief, the Court DENIES
PTC’s motion to strike this declaration. AshBritt, Inc., 87 Fed. Cl. at 366-67.

       B.      PTC Fails To Establish Standing

       Turning to the merits of the government’s motion to dismiss, the government
persuasively argues that PTC has not shown that it has standing to pursue this post-award bid
protest dispute. And so, the Court must GRANT the government’s motion to dismiss and
DISMISS this matter for lack of subject-matter jurisdiction. RCFC 12(b)(1).




                                                                                                     18
       It is well-established that standing is a threshold matter which implicates the jurisdiction
of this Court. Lujan, 504 U.S. at 561. And so, to have standing in this case, PTC must show that
it: (1) is an actual or prospective offeror and (2) has a direct economic interest in the
procurement or proposed procurement. Diaz, 853 F.3d at 1358; Reynolds, 846 F.2d at 748. To
determine whether PTC has a “direct economic interest” in the Air Force’s sole source award to
Siemens, the Court inquires as to whether PTC could compete for the PLM Contract if the
procurement process for this contract had been competitive. Myers at 275 F.3d at 1370. And so,
PTC must show that it would have been able to compete for the PLM Contract to establish
standing. Id. at 1370-71. PTC makes no such showing in this case for several reasons.

               1.      PTC Is Not Responsible

       First, PTC has not shown that it would be a responsible contractor for the PLM Contract
if permitted to compete for the award of this contract.5 In this regard, the Federal Circuit has
held that “[a]wards may not be made to contractors that are not responsible.” Myers, 275 F.3d at
1371. And so, to be a responsible contractor with standing to pursue this bid protest, PTC must
show that it is able to perform the contract at issue. Id. (citing 48 C.F.R. § 9.103(a)); see also 48
C.F.R. § 9.104-1 (defining responsibility).

       The Court agrees with the government that PTC has not shown that it is a responsible
contractor with respect to the PLM Contract, because it is undisputed that PTC cannot reactivate
and upgrade the Air Force’s existing inventory of Teamcenter perpetual software licenses, as
required by the PLM Contract. Def. Mot. at 20-21; Oral Arg. Tr. at 20:15-20:21. The
administrative record makes clear that the goods and services to be provided under the PLM
Contract involve providing a PLM solution that leverages the Air Force’s existing inventory of
Teamcenter perpetual software licenses. AR § 1 at 593. Notably, the J&A for this contract
provides that the PLM Contract is “to activate and maintain licenses for Siemens Teamcenter
commercial software.” Id. And so, the J&A makes clear that the PLM Contract “is
predominantly for . . . reactivation of Teamcenter licenses on an as-needed basis, in order to



5
 During oral argument, the government argued that PTC does not meet the actual or prospective bidder
prong of standing because PTC’s response to the Notice of Intent was not “substantively responsive.”
Oral Arg. Tr. at 44:18-44:22.



                                                                                                       19
upgrade the inactive software licenses to current software version, as well as for ongoing
maintenance of the reactivated licenses.” Id.

        The requirement that the contractor be capable of reactivating and maintaining the Air
Force’s existing Teamcenter perpetual software licenses is reaffirmed in the RFP for the PLM
Contract. AR § 1 at 617. Specifically, the RFP provides that the goal of this contract “is to
reactivate and maintain licenses for Siemens Teamcenter commercial software.” Id. And so,
again, the administrative record makes clear that the PLM Contract requires that the awardee be
able to reactive the Air Force’s existing inventory of Teamcenter perpetual software licenses and
to maintain these licenses. Id. at 593, 617.6

        The administrative record also makes clear that PTC cannot provide this service. In its
response to the Air Force’s Notice of Intent to award a sole-source contract to Siemens, PTC
identifies its PTC Windchill software “under a subscription-based license model” and states that
this software would “allow the [Air Force] to capture the highest degree of competitive
advantage while achieving the lowest total cost.” Id. at 933. But, PTC’s response to the NOI
does not state that it could reactivate the Air Force’s existing inventory of Teamcenter perpetual
software licenses or maintain these licenses. See generally id. at 929-67.

        The Federal Circuit has recognized that “the notice of intent issued by the government is
analogous to a request for a proposal” and so, the Court may look to PTC’s response to the NOI
to assess whether it is responsible. Digitalis, 664 F.3d at 1385. Because PTC failed to provide
any information regarding how it could reactivate and maintain the Air Force’s existing
Teamcenter perpetual software licenses in its response to the NOI—and PTC has not otherwise
shown that it could provide this service—the Court agrees with the government that PTC is not a
responsible contractor with standing to bring this case. See id.

        The government also persuasively argues that PTC is not a responsible contractor,
because PTC does not offer the perpetual licenses that the government seeks in connection with

6
  The government also persuasively argues that the Air Force’s decision to pursue an enterprise-wide
standardization that leverages its existing inventory of perpetual software licenses is a policy decision
which PTC cannot challenge in this bid protest. AgustaWestland N. Am., Inc. v. United States, 880 F.3d
1326, 1330-31 (Fed. Cir. 2018); Def. Mot. at 22; Oral Arg. Tr. at 55:7-55:13. In this regard, the record
shows that the Air Force decided to pursue a reuse strategy in October 2015, almost three years before the
Air Force issued the J&A in April 2018. AR Tab § 1 at 523, 529, 591; see Oral Arg. Tr. at 43:16-43:22.



                                                                                                       20
the PLM Contract. Def. Mot. at 21-22; [***] Decl. at ¶ 8; AR § 1 at 677. PTC acknowledges
that it no longer sells perpetual software licenses. See [***] Decl. at ¶ 8; AR § 1 at 677. And so,
there is no genuine dispute in this case that PTC also cannot provide the perpetual licenses that
the Air Force requires under the PLM Contract. AR § 1 at 579-80, 295-98; AR § 4 at 4044-45;
see generally AR §§ 1-6 (providing the Air Force’s market research on acquiring perpetual
licenses).

       The Court is also not persuaded by PTC’s argument that it has standing to bring this
action because its PLM software “is one of the top three PLM solutions approved for
[g]overnment use.” Pl. Resp. at 8. While PTC’s Windchill software may be a top PLM solution,
PTC acknowledges that this solution cannot reactivate or maintain the Air Force’s existing
inventory of software licenses, as required by the PLM Contract. Oral Arg. Tr. at 20:15-20:21;
see Pl. Resp. at 8. PTC’s argument that it has standing because the Air Force determined that its
Windchill software could meet the agency’s needs in 2014 is equally unavailing. Id.; see Pl.
Mot. at 17; Def. Mot. at 21-22. As the government explains, the Air Force’s determination at the
time was based upon PTC’s status as a vendor of PTC Windchill perpetual software licenses.
Def. Mot. at 21-22. But, as discussed above, PTC acknowledges that it no longer offers
perpetual software licenses. [***] Decl. at ¶ 8; AR § 1 at 677. And so, the status of PTC’s
Windchill software in the marketplace and the Air Force’s 2014 determination are not sufficient
to establish that PTC has standing to pursue this case.

       Because it is undisputed that PTC cannot reactivate and maintain the Air Force’s
Teamcenter perpetual software licenses as required by the PLM Contract, PTC has not shown
that it would be able to perform the PLM Contract. Myers, 275 F.3d at 1371 (citing 48 C.F.R. §
9.103(a)); see also 48 C.F.R. § 9.104-1 (defining responsibility). And so, the Court concludes
that PTC is not a responsible contractor with standing to bring this matter. Myers, 275 F.3d at
1371; RCFC 12(b)(1).

               2.      PTC Has Not Shown That It Can Compete With Siemens’ Price

       PTC also fails to establish standing because the record evidence shows that PTC could
not compete with the price agreed to by Siemens to perform the PLM Contract. In this regard,
the administrative record shows that Siemens has agreed to perform the PLM Contract for
$24.587 million. AR § 1 at 595; see also AR § 14 at 11,336.


                                                                                                    21
        A review of PTC’s response to the NOI reveals, however, that PTC did not provide a
proposed price to perform the PLM Contract, or address price discounts, in this response. See
generally AR § 1 at 929-67. PTC’s reliance upon the [***] Declaration to show that it could
provide a competitive price for the PLM Contract is also misplaced. See Oral Arg. Tr. at 28:19-
29:23. This declaration neither commits to a particular price, nor provides a range of prices for
which PTC would be willing to perform the PLM Contract. See generally [***] Decl. Given
this, PTC has not provided sufficient information to show that it could compete for the PLM
Contract if the procurement at issue was competitive.

        Because PTC has not shown that it could provide the goods and services required under
the PLM Contract, or that it could compete with the price that Siemens agreed to to perform the
contract, PTC has not met its burden to show that it has standing to pursue this bid protest
dispute. And so, the Court GRANTS the government’s motion to dismiss and DISMISSES this
matter for lack of subject-matter jurisdiction.7 RCFC 12(b)(1).

        C.      PTC Is Not Entitled To Injunctive Relief

        As a final matter, PTC has not shown that it is entitled to the injunctive relief that it seeks
in this matter, because PTC has not prevailed upon the merits of any of its claims. A plaintiff
who cannot demonstrate actual success upon the merits cannot prevail upon a motion for
injunctive relief. Cf. Nat’l Steel Car, Ltd., 357 F.3d at 1325 (finding that a plaintiff who cannot
demonstrate likely success upon the merits cannot prevail upon its motion for preliminary
injunctive relief). Because PTC has not prevailed upon any of its claims challenging the Air
Force’s sole source award decision, the Court must DENY PTC’s request for injunctive relief.

V.      CONCLUSION

        In sum, the parties have demonstrated that the Court may consider the [***] Declaration
and McMullen Declaration as part of the Court record for this bid protest dispute. But, PTC has
not shown that it is appropriate to include the CIMdata report in the administrative record. In


7
 Because the Court concludes that PTC lack standing to pursue this bid protest dispute for the reasons set
forth in the government’s motion to dismiss, the Court does not reach the merits of Siemens’ motion to
dismiss, or the issues raised in the parties’ cross-motion for judgment upon the administrative record.




                                                                                                       22
addition, PTC has not shown that it has standing to pursue its protest of the Air Force’s decision
to award the PLM Contract to Siemens.

       And so, the Court:

       1. GRANTS-IN-PART and DENIES-IN-PART the government’s motion to strike;

       2. DENIES PTC’s motion to strike;

       3. GRANTS the government’s motion to dismiss this matter for lack of subject-matter
           jurisdiction;

       4. DENIES as moot Siemens’ motion to dismiss this matter for lack of subject-matter
           jurisdiction and the parties’ respective cross-motions for judgment upon the
           administrative record;

       5. DENIES PTC’s motions for a temporary restraining order and for a preliminary
           injunction;

       6. GRANTS PTC’s unopposed motion to amend its motion for judgment upon the
           administrative record and reply brief; and

       7. DISMISSES the complaint.

       The Clerk shall enter judgment accordingly.

       Each party to bear its own costs.

       Some of the information contained in this Memorandum Opinion and Order may be
considered protected information subject to the Protective Order entered in this matter on
February 4, 2019. This Memorandum Opinion and Order shall therefore be filed UNDER
SEAL. The parties shall review the Memorandum Opinion and Order to determine whether, in
their view, any information should be redacted in accordance with the terms of the Protective
Order prior to publication. The parties shall FILE a joint status report identifying the
information, if any, that they contend should be redacted, together with an explanation of the




                                                                                                 23
basis for each proposed redaction on or before July 26, 2019.

       IT IS SO ORDERED.



                                                 s/ Lydia Kay Griggsby
                                                 LYDIA KAY GRIGGSBY
                                                 Judge




                                                                         24